DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Braunisch et al. (United States Patent Application Publication No. US 2010/0327424 A1, hereinafter “Braunisch”) in view of Tang et al. (United States Patent Application Publication No. US 2017/0062353 A1, hereinafter “Tang”) and further in view of Goodnow et al. (United States Patent Application Publication No. US 2015/0077173 A1, hereinafter “Goodnow”) and further in view of Kikuchi et al. .
In reference to claim 1, Braunisch discloses a similar structure.  Figure 16 (the two structures in the lower right corner: one bridge with one die, one bridge with four dies) in conjunction with figures 6-9 disclose a semiconductor package comprising a semiconductor package substrate (610, 710, 910) having a first surface and a transversely opposed second surface separated by a thickness.  Braunisch discloses that dies can be stacked on existing dies (p. 1, paragraph 23, p. 4, paragraph 41, p. 5, paragraph 53).  In addition, at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die that may have additional dies stacked on it, and the other structure which has one bridge and four semiconductor dies) are coupled to the semiconductor package substrate (610, 710, 910).  Braunisch does not disclose that dies have different areas such that the smallest of the at least three semiconductor dies occupies a first physical area on the first surface.  However Tang discloses implementing a semiconductor device using dies with different sizes and functions/circuitry (p. 9, paragraph 110).  Tang discloses that devices with greater functionality and greater amounts of circuitry while being small in size is a known goal in the art (p. 1, paragraph 1).  In view of the above, it would be obvious to implement at least three dies with different sizes and functions for a device with greater functionality and greater amounts of circuitry.  In the device of Braunisch constructed in view of Tang, the smallest of the at least three semiconductor dies occupies a first physical area on the first surface of the semiconductor package substrate (610, 710, 910) while another of the least three semiconductor dies has a greater physical area than the smallest die and therefore occupies a greater physical area than the first physical area.  A multi-die interconnect bridge (540, 740, 940) that includes one or more conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) is disposed proximate the first KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore claim 1 is not patentable over Braunisch, Tang, Goodnow, Kikuchi, and Koide.
In reference to claim 3, an active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is communicably coupled to the multi-die interconnect bridge (540, 740, 940).
In reference to claim 4, the active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is a processing unit or control circuitry.
With regard to claim 5, the multi-die interconnect bridge (540, 740, 940) defines a shortest distance (by virtue of the conductive members 521, 531, 921, 931) between each of the at least three semiconductor dies and the remaining at least three semiconductor dies.
In reference to claim 6, figures 6, 8, and 9 of Braunisch show that the multi-die interconnect bridge (540, 940) comprises a silicon die (p. 2, paragraphs 25, 27) embedded at least partially in the first surface of the semiconductor package substrate (610, 910).
In reference to claim 7, Braunisch discloses (p. 2, paragraphs 24, 25, 27) that the multi-die interconnect bridge (540, 740, 940) comprises a silicon bridge but does not explicitly disclose that the silicon bridge is formed integral with the semiconductor package substrate (610, 710, 910).  The examiner would like to note that such an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) has been previously decided by the courts:
In Howard v. Detroit Stove Works, 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
Also in In re Larson, 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
In re Fridolph, 135 USPQ 319 (CCPA 1962), deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.


In reference to claim 8, Braunisch discloses a similar method.  Figure 16 (the two structures in the lower right corner: one bridge with one die, one bridge with four dies) in conjunction with figures 6-9 disclose a semiconductor package fabrication method which comprises disposing a multi-die interconnect bridge (540, 740, 940) that includes a plurality of conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) proximate a first surface of a semiconductor package substrate (610, 710, 910).  The semiconductor package substrate (610, 710, 910) has a second surface opposite the first surface.  The multi-die interconnect bridge (540, 740, 940) occupies a first physical area of the first surface of the semiconductor package substrate (610, 710, 910).  Braunisch discloses that dies can be stacked on existing dies (p. 1, paragraph 23, p. 4, paragraph 41, p. 5, paragraph 53).  In addition, at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die that may have additional dies stacked on it, and the other structure which has one bridge and four semiconductor dies) are conductively coupled to the multi-die interconnect bridge (540, 740, 940) such that the plurality of conductive members conductively couples each of the at least three semiconductor dies to the remaining at least three semiconductor dies.  Braunisch does not disclose that dies have different areas such that the smallest of the at least three semiconductor dies occupies a second physical area on the first surface.  However Tang discloses implementing a semiconductor device using dies with different sizes and functions/circuitry (p. 9, paragraph 110).  Tang discloses that devices with greater functionality and greater amounts of circuitry while being small in size is a known goal in the art (p. 1, paragraph 1).  In view of the above, it would be obvious to implement at least three dies with different sizes and functions for a device with greater functionality and greater amounts of circuitry.  In the device of KSR International Co. v. Teleflex Inc.
In reference to claim 10, at least one active semiconductor die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is conductively coupled to the multi-die interconnect bridge (540, 740, 940).
In reference to claim 11, the active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is a processing unit or control circuitry.
With regard to claim 12, the conductive members (521, 531, 921, 931) conductively couple the at least three semiconductor dies to the multi-die interconnect bridge (540, 740, 940).  The multi-die interconnect bridge (540, 740, 940) defines a shortest distance (by virtue of the conductive members 521, 531, 921, 931) between each of the at least three semiconductor dies and the remaining at least three semiconductor dies.
In reference to claim 13, figures 6, 8, and 9 of Braunisch show that the multi-die interconnect bridge (540, 940) is disposed such that it comprises a silicon die (p. 2, paragraphs 25, 27) at least partially embedded in the first surface of the semiconductor package substrate (610, 910) to provide the multi-die interconnect bridge (540, 940).
In reference to claim 14, Braunisch discloses (p. 2, paragraphs 24, 25, 27) that the multi-die interconnect bridge (540, 740, 940) comprises a silicon bridge but does not explicitly disclose that the silicon bridge is formed integral in the thickness of the semiconductor package substrate (610, 710, 910).  The examiner would like to note that such an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) has been previously decided by the courts:
In Howard v. Detroit Stove Works, 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
Also in In re Larson, 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
In re Fridolph, 135 USPQ 319 (CCPA 1962), deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the silicon bridge in the thickness of the semiconductor package substrate since it is "merely a matter of obvious engineering choice" as set forth in the above case law.   
In reference to claim 15, Braunisch discloses a similar system.  Figure 16 (the two structures in the lower right corner: one bridge with one die, one bridge with four dies) in conjunction with figures 6-9 disclose a semiconductor package fabrication system which comprises means for disposing a multi-die interconnect bridge (540, 740, 940) that includes a plurality of conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) proximate a first surface of a semiconductor package substrate (610, 710, 910).  It is noted that, “the means for disposing a multi-die interconnect bridge” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph since structure is recited in the claim language.  The multi-die interconnect bridge (540, 740, 940) occupies a first physical area of the first surface of the semiconductor package substrate (610, 710, 910).  Braunisch discloses that dies can be stacked on existing dies (p. 1, paragraph 23, p. 4, paragraph 41, p. 5, paragraph 53).  In addition, figures 6-9 disclose at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die that may have additional dies stacked on it, and the other structure which has one bridge and four semiconductor dies).  There is a means (521, 531, 921, 931) for conductively coupling each of at least three semiconductor dies to the multi-die interconnect bridge (540, 740, 940) such that the plurality of conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) conductively couples each of the at least three semiconductor dies to the remaining at least three semiconductor dies.  Braunisch does not disclose that dies have different areas KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore claim 15 is not patentable over Braunisch, Tang, Goodnow, Kikuchi, and Koide.
In reference to claim 17, there is a means (Braunisch: p. 2, paragraph 28 describes the use of bumps and pads) for conductively coupling at least one active semiconductor die (p. 2, paragraphs 25, 28 – processing unit die or an active die) to the multi-die interconnect bridge (540, 740, 940).
With regard to claim 18, the means for conductively coupling the active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) includes a processing unit or control circuitry.
With regard to claim 19, the means (521, 531, 921, 931) for conductively coupling the at least three semiconductor dies to the multi-die interconnect bridge (540, 740, 940) defines a shortest distance between each of the at least three semiconductor dies and the remaining at least three semiconductor dies.
In reference to claim 20, there is a means (612, 615, 915, 918, 945, 960) for at least partially embedding a silicon die (p. 2, paragraphs 25, 27) in the first surface of the semiconductor package substrate (610, 910) to provide the multi-die interconnect bridge (540, 940).
In reference to claim 21, Braunisch discloses (p. 2, paragraphs 24, 25, 27) that the multi-die interconnect bridge (540, 740, 940) comprises a silicon bridge but does not explicitly disclose the means to form a silicon bridge such that is formed integral in the thickness of the semiconductor package substrate (610, 710, 910).  The examiner would like to note that such an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) has been previously decided by the courts:
In Howard v. Detroit Stove Works, 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
Also in In re Larson, 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
In re Fridolph, 135 USPQ 319 (CCPA 1962), deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the silicon bridge in the thickness of the semiconductor package substrate during fabrication of the semiconductor package substrate which is thus the means for forming an integral silicon bridge, since it is "merely a matter of obvious engineering choice" as set forth in the above case law.   

Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Braunisch in view of Tang and further in view of Lin et al. (United States Patent Application Publication No. US 2011/0062575 A1, hereinafter “Lin”) and further in view of Goodnow and further in view of Koide.
In reference to claim 22, Braunisch discloses a similar structure.  Figure 16 (the two structures in the lower right corner: one bridge with one die, one bridge with four dies) in conjunction with figures 6-9 disclose a semiconductor package comprising a semiconductor package substrate (610, 710, 910) having a first surface and a transversely opposed second surface separated by a thickness.  Braunisch KSR International Co. v. Teleflex Inc.
In reference to claim 24, an active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is communicably coupled to the multi-die interconnect bridge (540, 740, 940).
In reference to claim 25, the active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is a processing unit or control circuitry.

 Response to Arguments
Applicant's arguments with respect to claims 1, 3-8, 10-15, 17-22, 24, and 25 have been considered but are moot in view of the new grounds of rejection.  The applicant has amended independent claims 1, 8, 15, 22 to include a limitation which further describes the physical area of another semiconductor die relative to the area of the smallest die.  However as noted in the above Office action, this new limitation has been found to be obvious in view of the newly cited Tang reference which discloses the use of multiple dies with different sizes and functions (p. 9, paragraph 110).  Therefore claims 1, 3-8, 10-15, 17-22, 24, and 25 stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817